Order filed March 30, 2018




                                    In The


        Eleventh Court of Appeals
                                 __________

                 Nos. 11-17-00335-CR & 11-18-00062-CR
                               __________

                     ROY DANIEL GARZA, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                   On Appeal from the 161st District Court
                            Ector County, Texas
            Trial Court Cause Nos. B-16-0305-CR & B-16-0311-CR


                                  ORDER
      In our Cause No. 11-17-00335-CR, Roy Daniel Garza filed a notice of appeal
from two judgments of conviction (Counts One and Two) in trial court cause no. B-
16-0305-CR. Appellant subsequently filed a notice of appeal bearing trial court
cause no. B-16-0311-CR, and this court docketed the second appeal as Cause No.
11-18-00062-CR. It has come to the attention of this court, however, that these
appeals overlap. The judgment that Appellant appealed in Cause No. 11-18-00062-
CR was also appealed in Cause No. 11-17-00335-CR—as the judgment in Count
Two of trial court cause no. B-16-0305-CR. Appellant’s counsel informed this court
that the trial court had consolidated its cause no. B-16-0311-CR into its cause no. B-
16-0305-CR; counsel has provided this court with the trial court’s order of
consolidation. Because the judgment that Appellant attempts to appeal in our Cause
No. 11-18-00062-CR is one of the two judgments that were already pending before
this court in Cause No. 11-17-00335-CR, we consolidate our Cause No. 11-18-
00062-CR into Cause No. 11-17-00335-CR for all purposes.                                       All future
correspondence and filings should bear our docket number 11-17-00335-CR.


                                                                   PER CURIAM


March 30, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2